UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-1776 Name of Registrant: Vanguard Wellesley Income Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30th Date of reporting period: December 31, 2011 Item 1: Schedule of Investments Vanguard Wellesley Income Fund Schedule of Investments As of December 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (9.2%) U.S. Government Securities (2.6%) United States Treasury Note/Bond 1.500% 6/30/16 357,000 369,216 United States Treasury Note/Bond 4.750% 2/15/41 85,000 116,941 United States Treasury Note/Bond 4.375% 5/15/41 71,200 92,605 United States Treasury Note/Bond 3.750% 8/15/41 81,000 95,087 Agency Bonds and Notes (0.6%) Egypt Government AID Bonds 4.450% 9/15/15 22,500 25,172 Private Export Funding Corp. 2.250% 12/15/17 57,055 59,504 1 Tennessee Valley Authority 4.375% 6/15/15 35,000 39,203 1 Tennessee Valley Authority 4.625% 9/15/60 19,800 23,332 Conventional Mortgage-Backed Securities (5.6%) 2,3,4Freddie Mac Gold Pool 3.500% 12/1/40–12/1/41 362,772 372,951 2,3 Freddie Mac Gold Pool 4.000% 11/1/13–12/1/41 1,022,556 1,074,031 2 Ginnie Mae I Pool 6.000% 6/15/31–7/15/35 147 168 2 Ginnie Mae I Pool 6.500% 4/15/32–9/15/38 15,002 17,110 Nonconventional Mortgage-Backed Securities (0.4%) 2,3 Fannie Mae REMICS 3.500% 4/25/31 6,910 7,113 2,3 Fannie Mae REMICS 4.000% 9/25/29–5/25/31 13,201 14,358 2,3 Freddie Mac REMICS 3.500% 3/15/31 4,095 4,218 2,3 Freddie Mac REMICS 4.000% 12/15/30–4/15/31 77,206 83,781 Total U.S. Government and Agency Obligations (Cost $2,274,490) Asset-Backed/Commercial Mortgage-Backed Securities (2.5%) 2 Ally Auto Receivables Trust 1.350% 12/15/15 8,860 8,882 2,5 Ally Master Owner Trust 2.880% 4/15/15 38,668 39,370 2 Ally Master Owner Trust 2.150% 1/15/16 63,305 64,096 2 AmeriCredit Automobile Receivables Trust 2.040% 9/8/15 7,450 7,498 2 AmeriCredit Automobile Receivables Trust 1.170% 1/8/16 6,520 6,496 2 AmeriCredit Automobile Receivables Trust 2.190% 2/8/16 4,760 4,786 2 AmeriCredit Automobile Receivables Trust 3.340% 4/8/16 6,050 6,177 2 AmeriCredit Automobile Receivables Trust 2.280% 6/8/16 10,000 10,010 2,5 Avis Budget Rental Car Funding AESOP LLC 5.680% 2/20/14 5,075 5,257 2,5 Avis Budget Rental Car Funding AESOP LLC 2.090% 4/20/15 39,465 39,823 2,5 Avis Budget Rental Car Funding AESOP LLC 3.150% 3/20/17 8,000 8,385 2,5 Citibank Omni Master Trust 3.350% 8/15/16 41,580 42,183 2 CNH Equipment Trust 3.000% 8/17/15 11,550 11,752 2 Credit Suisse First Boston Mortgage Securities Corp. 4.940% 12/15/35 28,075 28,735 2 Credit Suisse First Boston Mortgage Securities Corp. 5.183% 11/15/36 4,086 4,164 2 Ford Credit Auto Lease Trust 0.740% 9/15/13 21,715 21,735 2,5,6Ford Credit Floorplan Master Owner Trust 1.928% 12/15/14 27,000 27,287 2,5 Ford Credit Floorplan Master Owner Trust 4.200% 2/15/17 7,000 7,522 2,5 GE Equipment Small Ticket LLC 1.450% 1/21/18 13,388 13,443 2,5 Hertz Vehicle Financing LLC 2.600% 2/25/15 13,500 13,829 2,5 Hertz Vehicle Financing LLC 2.200% 3/25/16 28,910 29,405 2,5 Hertz Vehicle Financing LLC 3.740% 2/25/17 28,680 29,769 2,5 Huntington Auto Trust 1.010% 1/15/16 17,325 17,190 2,5 Hyundai Auto Lease Securitization Trust 1.020% 8/15/14 16,375 16,387 2 JP Morgan Chase Commercial Mortgage Securities Corp. 5.161% 10/12/37 4,800 4,895 2 Morgan Stanley Dean Witter Capital I 5.080% 9/15/37 14,099 14,365 2 Nissan Auto Lease Trust 1.040% 8/15/14 39,900 39,809 2,5 OBP Depositor LLC Trust 4.646% 7/15/45 23,260 25,760 2,5 Santander Consumer Acquired Receivables Trust 0.910% 11/15/13 2,014 2,018 2,5 Santander Consumer Acquired Receivables Trust 1.400% 10/15/14 18,649 18,684 2,5 Santander Consumer Acquired Receivables Trust 1.740% 1/15/15 7,861 7,929 2 Santander Drive Auto Receivables Trust 0.930% 6/17/13 8,686 8,691 2,5 Santander Drive Auto Receivables Trust 1.010% 7/15/13 13,862 13,858 2,5 Santander Drive Auto Receivables Trust 1.370% 8/15/13 11,363 11,373 2,5 Santander Drive Auto Receivables Trust 1.830% 11/17/14 1,920 1,925 2,5 Santander Drive Auto Receivables Trust 2.390% 6/15/17 5,470 5,544 2 World Omni Automobile Lease Securitization Trust 1.490% 10/15/14 18,870 18,950 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $632,294) Corporate Bonds (42.6%) Finance (18.2%) Banking (13.5%) American Express Co. 7.250% 5/20/14 17,000 18,997 American Express Co. 5.500% 9/12/16 25,000 27,572 American Express Co. 6.150% 8/28/17 35,000 39,980 American Express Credit Corp. 2.750% 9/15/15 56,365 56,578 American Express Credit Corp. 2.800% 9/19/16 13,635 13,790 5 ANZ National International Ltd. 2.375% 12/21/12 9,655 9,707 5 ANZ National International Ltd. 6.200% 7/19/13 9,165 9,748 Bank of America Corp. 4.875% 1/15/13 6,700 6,730 Bank of America Corp. 7.375% 5/15/14 12,590 13,035 Bank of America Corp. 5.375% 6/15/14 25,525 25,362 Bank of America Corp. 3.625% 3/17/16 10,000 9,256 Bank of America Corp. 3.750% 7/12/16 28,940 26,831 Bank of America Corp. 5.625% 10/14/16 22,500 21,757 Bank of America Corp. 5.650% 5/1/18 60,090 57,089 Bank of America Corp. 5.625% 7/1/20 25,000 23,086 Bank of America Corp. 5.875% 1/5/21 10,285 9,713 Bank of America Corp. 5.000% 5/13/21 35,910 32,792 Bank of New York Mellon Corp. 4.300% 5/15/14 24,670 26,387 Bank of New York Mellon Corp. 2.950% 6/18/15 14,750 15,317 Bank of New York Mellon Corp. 5.450% 5/15/19 49,465 56,753 Bank of Nova Scotia 3.400% 1/22/15 47,000 49,425 Bank One Corp. 7.750% 7/15/25 25,000 28,568 Barclays Bank plc 2.375% 1/13/14 27,000 26,051 Barclays Bank plc 5.000% 9/22/16 12,865 13,297 Barclays Bank plc 6.750% 5/22/19 18,605 20,619 Barclays Bank plc 5.125% 1/8/20 20,000 20,524 BB&T Corp. 4.750% 10/1/12 16,000 16,400 BB&T Corp. 5.250% 11/1/19 19,000 20,757 Bear Stearns Cos. LLC 7.250% 2/1/18 14,860 17,390 BNP Paribas SA 3.250% 3/11/15 34,770 32,942 Canadian Imperial Bank of Commerce 2.350% 12/11/15 41,000 41,266 Capital One Financial Corp. 7.375% 5/23/14 18,335 20,145 Capital One Financial Corp. 4.750% 7/15/21 17,000 17,622 Citigroup Inc. 6.010% 1/15/15 15,000 15,714 Citigroup Inc. 4.750% 5/19/15 14,725 14,973 Citigroup Inc. 4.587% 12/15/15 15,410 15,520 Citigroup Inc. 3.953% 6/15/16 41,322 41,182 Citigroup Inc. 6.125% 11/21/17 10,000 10,678 Citigroup Inc. 8.500% 5/22/19 28,000 33,171 Citigroup Inc. 5.375% 8/9/20 61,320 63,003 Citigroup Inc. 4.500% 1/14/22 13,965 13,376 Citigroup Inc. 6.625% 6/15/32 9,000 8,294 Citigroup Inc. 6.000% 10/31/33 15,000 12,794 Citigroup Inc. 5.850% 12/11/34 15,000 14,880 Citigroup Inc. 6.125% 8/25/36 50,000 43,661 Citigroup Inc. 8.125% 7/15/39 3,380 4,133 Comerica Inc. 3.000% 9/16/15 3,065 3,135 5 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.200% 3/11/15 28,000 28,746 5 Credit Agricole SA 3.500% 4/13/15 28,000 26,083 Credit Suisse 3.500% 3/23/15 22,970 22,992 Credit Suisse 5.300% 8/13/19 9,000 9,256 Credit Suisse 5.400% 1/14/20 22,000 20,599 Credit Suisse 4.375% 8/5/20 25,000 24,504 Credit Suisse New York 2.200% 1/14/14 32,000 31,757 Credit Suisse USA Inc. 5.125% 1/15/14 23,825 24,925 Credit Suisse USA Inc. 4.875% 1/15/15 5,430 5,681 Credit Suisse USA Inc. 7.125% 7/15/32 13,300 15,840 Deutsche Bank AG 4.875% 5/20/13 30,000 30,697 Deutsche Bank AG 3.450% 3/30/15 44,000 44,569 Goldman Sachs Group Inc. 5.250% 10/15/13 29,400 30,077 Goldman Sachs Group Inc. 3.625% 2/7/16 13,275 12,808 Goldman Sachs Group Inc. 6.250% 9/1/17 64,073 66,988 Goldman Sachs Group Inc. 5.950% 1/18/18 24,190 24,707 Goldman Sachs Group Inc. 7.500% 2/15/19 20,790 23,095 Goldman Sachs Group Inc. 6.000% 6/15/20 20,000 20,427 Goldman Sachs Group Inc. 5.250% 7/27/21 43,385 42,340 Goldman Sachs Group Inc. 6.125% 2/15/33 20,000 19,653 Goldman Sachs Group Inc. 6.450% 5/1/36 25,000 22,429 Goldman Sachs Group Inc. 6.250% 2/1/41 35,790 35,057 5 HBOS plc 6.000% 11/1/33 19,000 11,811 5 HSBC Bank plc 2.000% 1/19/14 11,000 10,868 5 HSBC Bank plc 3.500% 6/28/15 30,000 30,293 5 HSBC Bank plc 4.750% 1/19/21 42,960 44,013 HSBC Bank USA NA 4.625% 4/1/14 13,100 13,426 HSBC Bank USA NA 5.875% 11/1/34 21,000 20,310 HSBC Holdings plc 7.625% 5/17/32 15,800 16,079 HSBC Holdings plc 6.500% 5/2/36 22,000 22,476 HSBC Holdings plc 6.100% 1/14/42 58,000 67,428 5 ING Bank NV 2.650% 1/14/13 22,000 21,959 5 ING Bank NV 2.000% 10/18/13 34,000 32,990 JPMorgan Chase & Co. 5.125% 9/15/14 9,665 10,191 JPMorgan Chase & Co. 3.450% 3/1/16 25,000 25,341 JPMorgan Chase & Co. 3.150% 7/5/16 22,000 22,113 JPMorgan Chase & Co. 6.300% 4/23/19 68,310 77,207 JPMorgan Chase & Co. 4.625% 5/10/21 14,000 14,480 JPMorgan Chase & Co. 4.350% 8/15/21 10,000 10,135 JPMorgan Chase & Co. 5.600% 7/15/41 70,000 75,156 JPMorgan Chase & Co. 5.400% 1/6/42 16,235 16,686 2 JPMorgan Chase & Co. 7.900% 12/29/49 23,350 24,751 5 Lloyds TSB Bank plc 4.375% 1/12/15 14,665 14,069 Mellon Funding Corp. 5.000% 12/1/14 12,000 12,938 Merrill Lynch & Co. Inc. 5.000% 2/3/14 15,000 15,000 Merrill Lynch & Co. Inc. 6.875% 4/25/18 32,000 31,542 Merrill Lynch & Co. Inc. 6.110% 1/29/37 30,000 22,900 Morgan Stanley 6.000% 5/13/14 28,000 28,391 Morgan Stanley 4.000% 7/24/15 32,000 30,040 Morgan Stanley 3.800% 4/29/16 14,470 13,338 Morgan Stanley 5.450% 1/9/17 15,000 14,436 Morgan Stanley 5.950% 12/28/17 10,000 9,561 Morgan Stanley 6.625% 4/1/18 30,000 29,601 Morgan Stanley 7.300% 5/13/19 53,955 54,997 Morgan Stanley 5.500% 7/24/20 25,000 22,784 Morgan Stanley 5.750% 1/25/21 13,900 12,891 Morgan Stanley 5.500% 7/28/21 30,000 27,750 Morgan Stanley 7.250% 4/1/32 51,100 52,108 National City Bank 5.800% 6/7/17 50,000 55,382 5 Nordea Bank AB 2.125% 1/14/14 33,000 32,464 5 Nordea Bank AB 3.700% 11/13/14 12,155 12,344 Northern Trust Co. 4.600% 2/1/13 10,000 10,355 Northern Trust Corp. 4.625% 5/1/14 6,130 6,581 Northern Trust Corp. 3.450% 11/4/20 10,285 10,547 PNC Bank NA 5.250% 1/15/17 16,000 17,161 2 PNC Financial Services Group Inc. 8.250% 5/31/49 12,000 11,910 PNC Funding Corp. 5.500% 9/28/12 4,825 4,970 PNC Funding Corp. 4.250% 9/21/15 5,765 6,161 Royal Bank of Scotland plc 4.875% 3/16/15 27,000 25,759 5 Societe Generale SA 5.200% 4/15/21 57,405 48,419 5 Standard Chartered plc 3.850% 4/27/15 8,525 8,597 State Street Corp. 5.375% 4/30/17 55,500 64,007 5 Svenska Handelsbanken AB 4.875% 6/10/14 29,000 30,191 Toronto-Dominion Bank 1.375% 7/14/14 25,085 25,378 Toronto-Dominion Bank 2.375% 10/19/16 15,000 15,285 UBS AG 2.750% 1/8/13 30,000 30,029 UBS AG 3.875% 1/15/15 26,000 25,866 UBS AG 4.875% 8/4/20 25,000 24,735 US Bancorp 2.875% 11/20/14 17,000 17,750 US Bancorp 2.200% 11/15/16 30,010 30,347 US Bank NA 4.950% 10/30/14 12,400 13,463 Wachovia Bank NA 4.800% 11/1/14 19,640 20,640 Wachovia Corp. 4.875% 2/15/14 19,250 20,100 Wachovia Corp. 5.250% 8/1/14 14,495 15,312 Wachovia Corp. 5.750% 2/1/18 9,500 10,778 Wachovia Corp. 6.605% 10/1/25 15,000 17,021 Wells Fargo & Co. 3.750% 10/1/14 20,000 21,078 Wells Fargo & Co. 3.625% 4/15/15 11,400 11,938 Wells Fargo & Co. 3.676% 6/15/16 17,000 17,875 Wells Fargo & Co. 2.625% 12/15/16 20,000 19,925 Wells Fargo & Co. 5.625% 12/11/17 47,000 53,340 Wells Fargo & Co. 4.600% 4/1/21 40,000 43,486 Wells Fargo Bank NA 5.950% 8/26/36 25,000 26,250 Wells Fargo Financial Inc. 5.500% 8/1/12 34,100 34,976 Brokerage (0.1%) Ameriprise Financial Inc. 5.300% 3/15/20 6,625 7,112 Charles Schwab Corp. 4.950% 6/1/14 7,650 8,280 Nomura Holdings Inc. 5.000% 3/4/15 10,295 10,373 Finance Companies (1.2%) General Electric Capital Corp. 5.450% 1/15/13 20,175 21,157 General Electric Capital Corp. 5.900% 5/13/14 10,565 11,586 General Electric Capital Corp. 2.950% 5/9/16 17,000 17,474 General Electric Capital Corp. 5.375% 10/20/16 10,000 11,165 General Electric Capital Corp. 5.625% 9/15/17 12,000 13,291 General Electric Capital Corp. 5.625% 5/1/18 10,000 11,179 General Electric Capital Corp. 5.300% 2/11/21 6,305 6,689 General Electric Capital Corp. 4.650% 10/17/21 15,000 15,624 General Electric Capital Corp. 6.750% 3/15/32 75,000 87,514 General Electric Capital Corp. 5.875% 1/14/38 65,000 68,595 General Electric Capital Corp. 6.875% 1/10/39 33,000 39,324 HSBC Finance Corp. 4.750% 7/15/13 12,225 12,452 Insurance (2.5%) ACE INA Holdings Inc. 2.600% 11/23/15 24,000 24,439 ACE INA Holdings Inc. 5.700% 2/15/17 15,000 17,241 ACE INA Holdings Inc. 5.900% 6/15/19 15,000 17,852 Aetna Inc. 6.500% 9/15/18 5,395 6,544 Allstate Corp. 7.500% 6/15/13 20,000 21,666 Allstate Corp. 6.200% 5/16/14 7,000 7,805 Allstate Corp. 7.450% 5/16/19 10,000 12,269 5 ASIF Global Financing XIX 4.900% 1/17/13 25,000 25,432 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 32,000 37,286 Cigna Corp. 2.750% 11/15/16 13,365 13,340 Genworth Global Funding Trusts 5.750% 5/15/13 10,000 10,178 5 Genworth Life Institutional Funding Trust 5.875% 5/3/13 12,000 12,297 Hartford Financial Services Group Inc. 5.500% 10/15/16 16,665 17,270 Hartford Financial Services Group Inc. 6.100% 10/1/41 23,980 22,208 5 Liberty Mutual Insurance Co. 8.500% 5/15/25 21,665 26,260 5 MassMutual Global Funding II 3.625% 7/16/12 11,248 11,413 5 MassMutual Global Funding II 2.875% 4/21/14 3,878 3,967 5 Metropolitan Life Global Funding I 2.875% 9/17/12 16,000 16,199 5 Metropolitan Life Global Funding I 5.125% 4/10/13 25,000 26,068 5 Metropolitan Life Global Funding I 5.125% 6/10/14 15,000 16,126 5 Metropolitan Life Insurance Co. 7.800% 11/1/25 25,000 32,280 5 New York Life Insurance Co. 5.875% 5/15/33 44,785 51,342 Prudential Financial Inc. 5.800% 6/15/12 3,425 3,491 Prudential Financial Inc. 5.100% 9/20/14 12,000 12,927 Prudential Financial Inc. 4.750% 6/13/15 21,000 22,268 Prudential Financial Inc. 3.000% 5/12/16 3,550 3,537 Prudential Financial Inc. 4.500% 11/15/20 24,055 24,092 Travelers Cos. Inc. 5.800% 5/15/18 8,690 10,211 Travelers Cos. Inc. 5.900% 6/2/19 9,400 11,077 UnitedHealth Group Inc. 6.000% 2/15/18 22,000 26,094 UnitedHealth Group Inc. 3.875% 10/15/20 6,786 7,210 UnitedHealth Group Inc. 6.625% 11/15/37 20,000 25,641 UnitedHealth Group Inc. 4.625% 11/15/41 36,010 37,817 WellPoint Inc. 4.350% 8/15/20 25,635 27,782 Other Finance (0.1%) NYSE Euronext 4.800% 6/28/13 24,540 25,794 Real Estate Investment Trusts (0.8%) Duke Realty LP 5.950% 2/15/17 2,100 2,257 Duke Realty LP 6.500% 1/15/18 5,170 5,731 HCP Inc. 6.000% 1/30/17 20,000 21,701 Realty Income Corp. 5.950% 9/15/16 9,940 10,969 Realty Income Corp. 5.750% 1/15/21 8,675 9,386 Simon Property Group LP 5.100% 6/15/15 16,000 17,499 Simon Property Group LP 5.250% 12/1/16 5,000 5,520 Simon Property Group LP 5.875% 3/1/17 25,000 28,787 Simon Property Group LP 6.125% 5/30/18 6,625 7,636 Simon Property Group LP 4.375% 3/1/21 22,000 23,305 Simon Property Group LP 4.125% 12/1/21 17,715 18,546 5 WEA Finance LLC 7.125% 4/15/18 21,425 23,877 5 WEA Finance LLC / WT Finance Aust Pty Ltd. 7.500% 6/2/14 25,000 27,827 Industrial (20.7%) Basic Industry (0.4%) Agrium Inc. 6.125% 1/15/41 6,055 7,333 EI du Pont de Nemours & Co. 4.125% 3/6/13 27,200 28,295 EI du Pont de Nemours & Co. 2.750% 4/1/16 23,000 24,413 Monsanto Finance Canada Co. 5.500% 7/30/35 15,000 17,469 Rio Tinto Alcan Inc. 4.875% 9/15/12 10,500 10,775 Rio Tinto Alcan Inc. 4.500% 5/15/13 22,300 23,252 Capital Goods (1.8%) 3M Co. 6.375% 2/15/28 25,000 33,520 Boeing Co. 3.750% 11/20/16 23,500 25,795 Caterpillar Financial Services Corp. 1.375% 5/20/14 19,745 19,989 Caterpillar Financial Services Corp. 2.750% 6/24/15 7,500 7,870 Caterpillar Inc. 3.900% 5/27/21 25,245 27,682 Caterpillar Inc. 6.950% 5/1/42 15,000 21,786 Deere & Co. 4.375% 10/16/19 13,090 14,709 Dover Corp. 4.875% 10/15/15 10,000 11,311 Eaton Corp. 5.300% 3/15/17 20,000 22,988 Eaton Corp. 6.500% 6/1/25 10,000 12,965 General Dynamics Corp. 3.875% 7/15/21 9,950 10,729 Honeywell International Inc. 4.250% 3/1/21 29,484 33,276 Ingersoll-Rand Global Holding Co. Ltd. 6.000% 8/15/13 7,000 7,478 John Deere Capital Corp. 2.950% 3/9/15 6,595 6,962 John Deere Capital Corp. 2.000% 1/13/17 53,000 54,040 John Deere Capital Corp. 3.150% 10/15/21 13,311 13,675 Lockheed Martin Corp. 2.125% 9/15/16 6,700 6,720 Raytheon Co. 1.625% 10/15/15 24,650 24,684 Raytheon Co. 3.125% 10/15/20 10,000 10,074 5 Siemens Financieringsmaatschappij NV 5.750% 10/17/16 45,820 52,880 United Technologies Corp. 4.875% 5/1/15 15,000 16,812 United Technologies Corp. 4.500% 4/15/20 24,170 27,133 Communication (4.8%) AT&T Inc. 2.500% 8/15/15 26,000 26,932 AT&T Inc. 2.950% 5/15/16 48,790 51,224 AT&T Inc. 3.875% 8/15/21 20,000 21,249 AT&T Inc. 6.500% 9/1/37 50,000 62,255 AT&T Inc. 6.300% 1/15/38 2,863 3,520 AT&T Inc. 6.550% 2/15/39 15,000 18,973 AT&T Inc. 5.350% 9/1/40 33,257 37,240 AT&T Inc. 5.550% 8/15/41 12,137 14,268 BellSouth Corp. 6.000% 11/15/34 34,000 38,230 CBS Corp. 5.750% 4/15/20 3,995 4,484 CBS Corp. 4.300% 2/15/21 36,710 38,146 Cellco Partnership / Verizon Wireless Capital LLC 7.375% 11/15/13 18,000 20,045 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 18,000 19,576 Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 12,500 16,893 Comcast Corp. 6.450% 3/15/37 20,000 24,212 Comcast Corp. 6.950% 8/15/37 45,000 56,646 5 COX Communications Inc. 5.875% 12/1/16 40,000 46,082 Deutsche Telekom International Finance BV 8.750% 6/15/30 30,000 41,759 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.750% 10/1/14 11,000 11,876 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.125% 2/15/16 11,000 11,199 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.200% 3/15/20 20,000 21,621 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.000% 3/1/21 10,000 10,682 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.375% 3/1/41 22,600 25,985 Discovery Communications LLC 5.625% 8/15/19 7,635 8,750 Discovery Communications LLC 5.050% 6/1/20 13,365 14,782 France Telecom SA 8.500% 3/1/31 40,000 56,974 Grupo Televisa SAB 6.625% 1/15/40 13,805 15,675 Michigan Bell Telephone Co. 7.850% 1/15/22 25,000 32,506 NBCUniversal Media LLC 4.375% 4/1/21 26,000 27,512 News America Inc. 4.500% 2/15/21 4,650 4,888 News America Inc. 6.200% 12/15/34 11,000 11,811 News America Inc. 6.150% 3/1/37 12,668 13,922 News America Inc. 6.650% 11/15/37 5,320 6,075 News America Inc. 6.150% 2/15/41 7,985 9,150 5 SBA Tower Trust 4.254% 4/15/15 16,640 16,836 Telefonica Emisiones SAU 3.992% 2/16/16 24,850 23,967 Time Warner Cable Inc. 5.850% 5/1/17 70,000 79,718 Verizon Communications Inc. 3.000% 4/1/16 10,000 10,539 Verizon Communications Inc. 5.500% 4/1/17 35,000 40,391 Verizon Communications Inc. 6.100% 4/15/18 11,000 13,161 Verizon Communications Inc. 3.500% 11/1/21 53,955 56,197 Verizon Communications Inc. 6.400% 2/15/38 23,000 29,032 Verizon Communications Inc. 4.750% 11/1/41 28,730 31,023 Verizon Global Funding Corp. 4.375% 6/1/13 14,500 15,199 Verizon New Jersey Inc. 8.000% 6/1/22 14,585 18,498 Verizon Virginia Inc. 7.875% 1/15/22 16,000 20,608 Vodafone Group plc 2.875% 3/16/16 34,000 35,588 Vodafone Group plc 5.450% 6/10/19 26,000 30,444 Consumer Cyclical (3.3%) 5 American Honda Finance Corp. 6.700% 10/1/13 25,000 27,230 5 American Honda Finance Corp. 2.500% 9/21/15 25,000 25,483 AutoZone Inc. 4.000% 11/15/20 25,000 25,546 CVS Caremark Corp. 6.125% 8/15/16 25,000 29,176 CVS Caremark Corp. 5.750% 6/1/17 25,000 29,171 2,5 CVS Pass-Through Trust 5.926% 1/10/34 16,501 16,894 Daimler Finance North America LLC 6.500% 11/15/13 25,000 27,124 5 Daimler Finance North America LLC 3.000% 3/28/16 6,500 6,563 5 Daimler Finance North America LLC 2.625% 9/15/16 44,000 43,938 Home Depot Inc. 5.400% 3/1/16 5,000 5,788 Home Depot Inc. 3.950% 9/15/20 5,500 5,951 Johnson Controls Inc. 5.000% 3/30/20 29,000 32,467 Johnson Controls Inc. 3.750% 12/1/21 25,000 25,858 Lowe's Cos. Inc. 5.000% 10/15/15 21,356 23,835 Lowe's Cos. Inc. 2.125% 4/15/16 26,665 27,289 Lowe's Cos. Inc. 6.650% 9/15/37 5,000 6,310 Lowe's Cos. Inc. 5.800% 4/15/40 10,280 11,907 McDonald's Corp. 3.500% 7/15/20 21,760 23,495 McDonald's Corp. 2.625% 1/15/22 10,175 10,199 PACCAR Financial Corp. 1.950% 12/17/12 9,820 9,939 Staples Inc. 9.750% 1/15/14 21,910 24,950 Target Corp. 5.375% 5/1/17 5,000 5,852 Target Corp. 6.000% 1/15/18 16,500 20,148 Target Corp. 7.000% 1/15/38 17,500 24,600 Time Warner Inc. 5.875% 11/15/16 39,000 45,053 Time Warner Inc. 4.750% 3/29/21 5,000 5,416 Toyota Motor Credit Corp. 2.800% 1/11/16 29,762 30,961 Viacom Inc. 6.250% 4/30/16 20,000 23,224 Viacom Inc. 3.875% 12/15/21 9,815 10,057 5 Volkswagen International Finance NV 1.625% 8/12/13 24,220 24,331 Wal-Mart Stores Inc. 3.625% 7/8/20 75,000 81,924 Wal-Mart Stores Inc. 3.250% 10/25/20 6,290 6,718 Wal-Mart Stores Inc. 4.250% 4/15/21 15,000 17,339 Wal-Mart Stores Inc. 5.625% 4/15/41 52,780 67,777 Walt Disney Co. 5.625% 9/15/16 20,000 23,669 Western Union Co. 5.930% 10/1/16 12,750 14,384 Consumer Noncyclical (6.6%) Abbott Laboratories 4.125% 5/27/20 10,000 11,081 Altria Group Inc. 4.125% 9/11/15 10,000 10,845 Altria Group Inc. 4.750% 5/5/21 37,770 41,538 Amgen Inc. 2.300% 6/15/16 11,460 11,433 Amgen Inc. 6.150% 6/1/18 5,000 5,808 Amgen Inc. 5.700% 2/1/19 18,055 20,310 Amgen Inc. 4.500% 3/15/20 1,855 1,948 Amgen Inc. 4.100% 6/15/21 20,000 20,491 Amgen Inc. 5.150% 11/15/41 31,000 32,337 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 8,700 11,251 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 8,300 10,400 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 75,000 88,221 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 7,000 7,787 Archer-Daniels-Midland Co. 4.479% 3/1/21 12,000 13,588 5 Aristotle Holding Inc. 3.500% 11/15/16 46,000 46,956 AstraZeneca plc 5.900% 9/15/17 50,000 60,275 Becton Dickinson and Co. 4.550% 4/15/13 25,900 27,172 Becton Dickinson and Co. 1.750% 11/8/16 19,145 19,317 Bestfoods 6.625% 4/15/28 25,000 33,792 Cardinal Health Inc. 5.850% 12/15/17 4,000 4,627 5 Cargill Inc. 6.000% 11/27/17 7,000 8,252 5 Cargill Inc. 6.125% 9/15/36 22,000 26,104 5 Cargill Inc. 6.625% 9/15/37 42,830 54,493 Coca-Cola Co. 1.800% 9/1/16 8,098 8,241 Coca-Cola Co. 5.350% 11/15/17 50,000 60,118 Coca-Cola Enterprises Inc. 2.125% 9/15/15 5,000 5,087 Coca-Cola Enterprises Inc. 2.000% 8/19/16 13,955 13,951 Coca-Cola Enterprises Inc. 3.500% 9/15/20 4,600 4,804 Coca-Cola Enterprises Inc. 4.500% 9/1/21 14,785 16,308 Colgate-Palmolive Co. 2.950% 11/1/20 25,000 26,071 Diageo Capital plc 5.200% 1/30/13 19,810 20,762 Diageo Capital plc 5.500% 9/30/16 11,066 12,717 Diageo Finance BV 5.500% 4/1/13 10,593 11,208 Dr Pepper Snapple Group Inc. 2.900% 1/15/16 7,406 7,684 Eli Lilly & Co. 5.500% 3/15/27 20,000 23,835 Express Scripts Inc. 6.250% 6/15/14 9,065 9,876 General Mills Inc. 5.650% 2/15/19 6,850 8,136 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 20,000 24,104 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 16,055 18,963 Johnson & Johnson 3.800% 5/15/13 9,895 10,353 Johnson & Johnson 2.150% 5/15/16 11,000 11,478 Johnson & Johnson 6.730% 11/15/23 15,000 21,635 Kellogg Co. 4.000% 12/15/20 41,000 43,409 Kimberly-Clark Corp. 6.250% 7/15/18 25,000 30,821 Kraft Foods Inc. 4.125% 2/9/16 15,000 16,286 Kraft Foods Inc. 5.375% 2/10/20 15,000 17,278 Kraft Foods Inc. 6.875% 1/26/39 7,000 9,221 Kraft Foods Inc. 6.500% 2/9/40 12,000 15,408 McKesson Corp. 3.250% 3/1/16 4,910 5,205 Memorial Sloan-Kettering Cancer Center 5.000% 7/1/42 11,505 11,920 Merck & Co. Inc. 5.300% 12/1/13 16,985 18,552 Merck & Co. Inc. 4.000% 6/30/15 13,585 14,979 Merck & Co. Inc. 5.000% 6/30/19 18,000 21,219 Merck & Co. Inc. 3.875% 1/15/21 30,000 33,681 PepsiCo Inc. 3.100% 1/15/15 26,000 27,683 PepsiCo Inc. 3.125% 11/1/20 53,000 55,061 5 Pernod-Ricard SA 4.450% 1/15/22 31,465 32,499 Pfizer Inc. 5.350% 3/15/15 19,610 22,221 Pfizer Inc. 6.200% 3/15/19 28,600 35,362 Philip Morris International Inc. 4.500% 3/26/20 25,000 28,302 Philip Morris International Inc. 4.125% 5/17/21 15,705 17,439 2 Procter & Gamble - Esop 9.360% 1/1/21 19,574 26,421 Procter & Gamble Co. 6.450% 1/15/26 25,000 33,860 Procter & Gamble Co. 5.550% 3/5/37 25,000 33,154 5 Roche Holdings Inc. 6.000% 3/1/19 37,000 44,954 5 SABMiller plc 6.500% 7/15/18 30,000 35,834 Sanofi 4.000% 3/29/21 36,275 40,174 St. Jude Medical Inc. 2.500% 1/15/16 18,175 18,698 5 Tesco plc 5.500% 11/15/17 10,000 11,610 Thermo Fisher Scientific Inc. 2.050% 2/21/14 5,216 5,358 Thermo Fisher Scientific Inc. 3.250% 11/20/14 5,160 5,480 Thermo Fisher Scientific Inc. 3.200% 5/1/15 6,020 6,389 Thermo Fisher Scientific Inc. 3.200% 3/1/16 9,330 9,906 Unilever Capital Corp. 4.250% 2/10/21 78,185 89,749 Wyeth 5.950% 4/1/37 15,000 19,215 Energy (1.5%) Apache Corp. 6.900% 9/15/18 5,000 6,374 5 BG Energy Capital plc 2.875% 10/15/16 26,655 27,263 BP Capital Markets plc 3.125% 10/1/15 11,000 11,508 BP Capital Markets plc 3.200% 3/11/16 24,000 25,168 BP Capital Markets plc 2.248% 11/1/16 34,545 34,791 BP Capital Markets plc 4.750% 3/10/19 18,140 20,266 BP Capital Markets plc 4.500% 10/1/20 28,000 31,030 ConocoPhillips 7.000% 3/30/29 11,500 15,245 ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 25,000 29,256 Encana Corp. 6.500% 8/15/34 15,000 17,633 EOG Resources Inc. 5.625% 6/1/19 8,285 9,823 5 Motiva Enterprises LLC 5.750% 1/15/20 2,535 2,937 Occidental Petroleum Corp. 4.100% 2/1/21 27,466 30,593 Shell International Finance BV 3.100% 6/28/15 10,000 10,714 Shell International Finance BV 3.250% 9/22/15 22,000 23,753 Shell International Finance BV 4.375% 3/25/20 24,000 27,949 Suncor Energy Inc. 5.950% 12/1/34 13,000 14,723 Texaco Capital Inc. 8.625% 4/1/32 25,000 41,555 Other Industrial (0.1%) 5 Hutchison Whampoa International 09/16 Ltd. 4.625% 9/11/15 12,000 12,706 5 Hutchison Whampoa International 09/19 Ltd. 5.750% 9/11/19 12,000 13,359 Technology (1.9%) Cisco Systems Inc. 4.450% 1/15/20 41,500 47,198 Dell Inc. 5.875% 6/15/19 18,250 21,398 Google Inc. 2.125% 5/19/16 18,815 19,573 Hewlett-Packard Co. 2.650% 6/1/16 45,000 44,562 Hewlett-Packard Co. 3.750% 12/1/20 42,000 41,318 Hewlett-Packard Co. 4.300% 6/1/21 45,000 45,702 International Business Machines Corp. 2.000% 1/5/16 35,000 36,067 International Business Machines Corp. 5.700% 9/14/17 41,710 50,530 International Business Machines Corp. 7.000% 10/30/25 25,000 34,097 Microsoft Corp. 3.000% 10/1/20 10,000 10,569 Microsoft Corp. 4.000% 2/8/21 13,500 15,222 Microsoft Corp. 4.500% 10/1/40 18,210 20,517 Oracle Corp. 3.750% 7/8/14 15,000 16,133 Oracle Corp. 5.000% 7/8/19 35,000 41,092 Oracle Corp. 6.125% 7/8/39 8,000 10,587 Pitney Bowes Inc. 4.750% 5/15/18 10,000 9,968 Xerox Corp. 8.250% 5/15/14 10,335 11,662 Xerox Corp. 6.750% 2/1/17 3,525 4,034 Xerox Corp. 6.350% 5/15/18 2,395 2,701 Xerox Corp. 5.625% 12/15/19 1,245 1,357 Transportation (0.3%) 5 ERAC USA Finance LLC 2.250% 1/10/14 3,075 3,087 5 ERAC USA Finance LLC 6.375% 10/15/17 36,290 41,720 5 ERAC USA Finance LLC 4.500% 8/16/21 10,270 10,429 United Parcel Service Inc. 4.875% 11/15/40 14,810 17,089 Utilities (3.7%) Electric (3.3%) Alabama Power Co. 5.550% 2/1/17 11,765 13,778 Baltimore Gas & Electric Co. 5.900% 10/1/16 15,000 17,516 Carolina Power & Light Co. 6.300% 4/1/38 1,625 2,205 Consolidated Edison Co. of New York Inc. 4.875% 2/1/13 9,700 10,080 Consolidated Edison Co. of New York Inc. 6.300% 8/15/37 50,000 65,865 Duke Energy Carolinas LLC 6.250% 1/15/12 20,000 20,033 Duke Energy Carolinas LLC 5.250% 1/15/18 29,190 34,428 Duke Energy Carolinas LLC 3.900% 6/15/21 11,045 12,136 Duke Energy Corp. 2.150% 11/15/16 35,000 35,304 5 Enel Finance International NV 5.125% 10/7/19 17,000 15,239 5 Enel Finance International NV 6.800% 9/15/37 11,665 10,292 Florida Power & Light Co. 4.850% 2/1/13 12,000 12,520 Florida Power & Light Co. 6.200% 6/1/36 22,452 29,706 Florida Power & Light Co. 5.250% 2/1/41 23,745 29,224 Florida Power & Light Co. 4.125% 2/1/42 20,000 20,633 Georgia Power Co. 5.700% 6/1/17 50,000 59,584 Midamerican Energy Holdings Co. 6.500% 9/15/37 35,000 43,645 National Rural Utilities Cooperative Finance Corp. 7.250% 3/1/12 26,666 26,934 National Rural Utilities Cooperative Finance Corp. 4.750% 3/1/14 12,000 12,904 5 Niagara Mohawk Power Corp. 3.553% 10/1/14 16,500 17,338 NSTAR 4.500% 11/15/19 1,880 2,081 NSTAR Electric Co. 4.875% 10/15/12 20,800 21,458 Oklahoma Gas & Electric Co. 6.500% 4/15/28 10,000 12,727 Oncor Electric Delivery Co. LLC 5.250% 9/30/40 10,415 11,806 Pacific Gas & Electric Co. 4.250% 5/15/21 8,335 9,074 Peco Energy Co. 4.750% 10/1/12 12,000 12,309 Potomac Electric Power Co. 6.500% 11/15/37 8,000 10,558 PPL Electric Utilities Corp. 6.250% 5/15/39 2,675 3,603 PSEG Power LLC 5.125% 4/15/20 15,000 16,763 Public Service Co. of Colorado 3.200% 11/15/20 13,650 14,176 Public Service Electric & Gas Co. 2.700% 5/1/15 7,970 8,330 Public Service Electric & Gas Co. 3.500% 8/15/20 10,000 10,573 Puget Sound Energy Inc. 4.434% 11/15/41 19,880 20,758 SCANA Corp. 6.250% 2/1/12 28,930 29,030 Southern California Edison Co. 5.000% 1/15/14 11,800 12,771 Southern California Edison Co. 5.500% 8/15/18 31,730 37,949 Southern California Edison Co. 3.875% 6/1/21 24,860 27,472 Southern Co. 5.300% 1/15/12 20,000 20,021 Virginia Electric and Power Co. 4.750% 3/1/13 16,350 17,075 Virginia Electric and Power Co. 5.950% 9/15/17 50,000 60,200 Wisconsin Electric Power Co. 5.700% 12/1/36 13,825 17,576 Natural Gas (0.4%) 5 DCP Midstream LLC 6.450% 11/3/36 9,375 10,819 Nisource Finance Corp. 6.400% 3/15/18 50,000 57,475 TransCanada PipeLines Ltd. 3.800% 10/1/20 30,875 33,184 Total Corporate Bonds (Cost $10,266,097) Sovereign Bonds (U.S. Dollar-Denominated) (1.9%) 5 Abu Dhabi National Energy Co. 5.875% 10/27/16 10,000 10,985 Asian Development Bank 4.500% 9/4/12 10,000 10,261 5 Austria Government International Bond 2.000% 11/15/12 18,170 18,336 Bank Nederlandse Gemeenten 6.000% 3/26/12 50,000 50,539 5 CDP Financial Inc. 4.400% 11/25/19 22,000 23,942 5 EDF SA 4.600% 1/27/20 27,000 27,866 European Investment Bank 4.625% 5/15/14 40,000 43,076 European Investment Bank 4.625% 10/20/15 15,000 16,647 Kreditanstalt fuer Wiederaufbau 4.125% 10/15/14 22,000 23,843 Kreditanstalt fuer Wiederaufbau 1.250% 10/26/15 24,308 24,420 Oesterreichische Kontrollbank AG 4.500% 3/9/15 17,000 18,462 Province of New Brunswick 5.200% 2/21/17 30,000 35,285 Province of Ontario 1.375% 1/27/14 17,390 17,628 Province of Ontario 4.500% 2/3/15 40,000 44,096 Province of Ontario 4.400% 4/14/20 48,000 54,670 Quebec 5.125% 11/14/16 10,000 11,643 5 Ras Laffan Liquefied Natural Gas Co. Ltd. III 5.500% 9/30/14 7,855 8,405 Statoil ASA 2.900% 10/15/14 5,720 6,000 Statoil ASA 3.125% 8/17/17 33,000 34,521 Statoil ASA 5.250% 4/15/19 8,895 10,271 Total Sovereign Bonds (Cost $455,709) Taxable Municipal Bonds (3.5%) Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 24,560 31,913 California GO 5.700% 11/1/21 15,655 17,199 California GO 7.550% 4/1/39 39,955 48,895 California GO 7.300% 10/1/39 3,465 4,128 California GO 7.600% 11/1/40 17,685 21,854 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 4,445 5,545 Chicago IL O'Hare International Airport Revenue 6.845% 1/1/38 12,090 13,370 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 13,390 16,375 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 22,485 29,615 District of Columbia Income Tax Revenue 5.591% 12/1/34 6,480 7,896 Duke University North Carolina Revenue 5.850% 4/1/37 62,165 81,884 Illinois GO 5.365% 3/1/17 565 606 Illinois GO 5.665% 3/1/18 10,540 11,289 Illinois GO 5.877% 3/1/19 21,350 22,970 Illinois GO 5.100% 6/1/33 2,535 2,314 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 15,840 18,703 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 11,230 12,977 Los Angeles CA Department of Water & Power Revenue 6.574% 7/1/45 18,590 24,849 Los Angeles CA Unified School District GO 5.750% 7/1/34 30,000 33,189 Louisville & Jefferson County KY Metropolitan Sewer District Revenue 6.250% 5/15/43 11,000 13,740 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 12,005 15,229 Massachusetts Development Finance Agency Revenue (Harvard University) 6.300% 10/1/37 68,000 76,271 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 15,000 18,637 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 2,430 3,419 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 8,070 9,758 7 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 46,080 56,009 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.700% 3/1/39 13,020 16,992 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 28,975 41,326 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 2,000 2,748 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 11,965 14,941 New York State Thruway Authority Revenue 5.883% 4/1/30 29,670 37,033 North Texas Tollway Authority System Revenue 6.718% 1/1/49 31,250 38,764 Oregon Department Transportation Highway Usertax Revenue 5.834% 11/15/34 14,510 17,754 8 Oregon School Boards Association GO 4.759% 6/30/28 15,000 16,268 Port Authority of New York & New Jersey Revenue 5.859% 12/1/24 9,605 11,457 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 5,665 6,944 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 6,175 7,853 South Carolina Public Service Authority Revenue 6.454% 1/1/50 8,000 10,982 Texas Transportation Commission Revenue 5.178% 4/1/30 12,275 14,486 University of California Regents Medical Center Revenue 6.548% 5/15/48 7,410 8,887 University of California Regents Medical Center Revenue 6.583% 5/15/49 12,635 15,262 University of California Revenue 5.770% 5/15/43 23,675 27,200 Utah GO 3.289% 7/1/20 22,900 24,150 9 Wisconsin GO 5.700% 5/1/26 9,000 10,335 Total Taxable Municipal Bonds (Cost $787,585) Market Value Shares ($000) Common Stocks (36.9%) Consumer Discretionary (2.8%) Home Depot Inc. 9,279,890 390,127 McDonald's Corp. 1,761,270 176,708 Mattel Inc. 3,507,040 97,355 Genuine Parts Co. 850,020 52,021 Consumer Staples (7.3%) Philip Morris International Inc. 3,648,250 286,315 Kimberly-Clark Corp. 3,479,180 255,928 Kraft Foods Inc. 6,226,210 232,611 Sysco Corp. 6,664,390 195,467 Unilever NV 5,322,070 182,919 PepsiCo Inc. 2,439,780 161,879 Altria Group Inc. 4,196,030 124,412 Procter & Gamble Co. 1,666,880 111,198 Imperial Tobacco Group plc 2,847,259 107,743 General Mills Inc. 2,497,450 100,922 HJ Heinz Co. 1,753,020 94,733 Reckitt Benckiser Group plc 827,119 40,794 Energy (4.8%) Chevron Corp. 4,145,010 441,029 Royal Dutch Shell plc Class B 10,217,585 388,658 ConocoPhillips 3,111,750 226,753 Exxon Mobil Corp. 2,074,710 175,853 Financials (3.9%) Marsh & McLennan Cos. Inc. 10,138,540 320,581 M&T Bank Corp. 1,891,010 144,360 BlackRock Inc. 782,400 139,455 Chubb Corp. 1,854,330 128,357 National Bank of Canada 1,633,070 115,641 JPMorgan Chase & Co. 3,213,500 106,849 Swiss Re AG 1,323,815 67,302 Health Care (4.9%) Merck & Co. Inc. 10,694,610 403,187 Johnson & Johnson 5,762,530 377,906 Pfizer Inc. 15,746,630 340,757 AstraZeneca plc ADR 2,924,060 135,355 Industrials (4.6%) General Electric Co. 14,528,060 260,198 3M Co. 2,352,930 192,305 Eaton Corp. 3,652,450 158,991 Illinois Tool Works Inc. 3,403,700 158,987 Waste Management Inc. 4,515,660 147,707 Stanley Black & Decker Inc. 1,591,200 107,565 Lockheed Martin Corp. 903,430 73,088 Schneider Electric SA 879,678 45,991 Emerson Electric Co. 812,770 37,867 Information Technology (3.2%) Intel Corp. 10,063,140 244,031 Analog Devices Inc. 5,585,770 199,859 Maxim Integrated Products Inc. 7,367,250 191,843 Microsoft Corp. 4,389,800 113,960 Linear Technology Corp. 2,766,970 83,092 Materials (1.3%) EI du Pont de Nemours & Co. 2,551,590 116,812 Dow Chemical Co. 3,710,700 106,719 Nucor Corp. 2,660,420 105,273 Packaging Corp. of America 663,580 16,749 Telecommunication Services (1.6%) AT&T Inc. 9,405,975 284,437 Vodafone Group plc ADR 5,044,000 141,383 Utilities (2.5%) Xcel Energy Inc. 5,499,390 152,003 NextEra Energy Inc. 1,797,810 109,451 American Electric Power Co. Inc. 2,215,960 91,541 Cia Energetica de Minas Gerais ADR 4,587,190 81,606 Northeast Utilities 2,002,310 72,223 PG&E Corp. 1,483,610 61,155 Dominion Resources Inc. 735,450 39,038 PPL Corp. 1,049,660 30,881 Total Common Stocks (Cost $7,581,467) Face Market Maturity Amount Value Coupon Date ($000) ($000) Temporary Cash Investments (2.6%) Repurchase Agreements (2.6%) Bank of America Securities, LLC (Dated 12/30/11, Repurchase Value $169,701,000, collateralized by Federal Home Loan Mortgage Corp. 4.500%, 7/1/41, Federal National Mortgage Assn. 4.000%-6.000%, 6/1/39-1/1/41) 0.040% 1/3/12 169,700 169,700 Barclays Capital Inc. (Dated 12/30/11, Repurchase Value $35,300,000, collateralized by U.S. Treasury Note/Bond 5.375%, 2/15/31) 0.010% 1/3/12 35,300 35,300 Deutsche Bank Securities, Inc. (Dated 12/30/11, Repurchase Value $61,000,000, collateralized by Federal National Mortgage Assn. 4.500%, 5/1/41) 0.060% 1/3/12 61,000 61,000 Goldman Sachs & Co. (Dated 12/22/11, Repurchase Value $120,005,000, collateralized by Government National Mortgage Assn. 4.000%-6.000%, 7/20/26-7/15/39) 0.120% 1/5/12 120,000 120,000 HSBC Bank USA, N.A. (Dated 12/30/11, Repurchase Value $81,900,000, collateralized by U.S. Treasury Note/Bond 5.500%, 8/15/28) 0.0001% 1/3/12 81,900 81,900 HSBC Bank USA, N.A. (Dated 12/30/11, Repurchase Value $83,900,000, collateralized by U.S. Treasury Note/Bond 0.750%, 12/15/13) 0.040% 1/3/12 83,900 83,900 RBC Capital Markets LLC (Dated 12/30/11, Repurchase Value $76,400,000, collateralized by Federal National Mortgage Assn. 3.098-3.277%, 3/1/41-4/1/41) 0.020% 1/3/12 76,400 76,400 RBS Securities, Inc. (Dated 12/30/11, Repurchase Value $42,600,000, collateralized by Government National Mortgage Assn. 1.937%-6.000%, 6/20/37-6/20/61) 0.070% 1/3/12 42,600 42,600 Total Temporary Cash Investments (Cost $670,800) Total Investments (99.2%) (Cost $22,668,442) Other Assets and Liabilities-Net (0.8%) 10 Net Assets (100%) 1 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 4 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of December 31, 2011. 5 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2011, the aggregate value of these securities was $1,797,993,000, representing 6.9% of net assets. 6 Adjustable-rate security. 7 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. 8 Scheduled principal and interest payments are guaranteed by AMBAC (Ambac Assurance Corporation). 9 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 10 Cash of $6,562,000, has been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. GO—General Obligation Bond. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the fund maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. D. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the Wellesley Income Fund future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund's portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Schedule of Investments. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by entering into mortgage dollar rolls only with highly rated counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. In April 2011, the Financial Accounting Standards Board adopted Accounting Standards Update (ASU) 2011-03, "Transfers and Servicing (Topic 860) — Reconsideration of Effective Control for Repurchase Agreements." The ASU takes effect for periods beginning after December 15, 2011. Under the ASU, certain mortgage-dollar-roll transactions that previously would have been accounted for as purchases and sales may be accounted for as financing transactions. Treating these transactions as financing would have no impact on total return, but certain transactions that previously resulted in realized gains and losses would instead be reflected in net income and unrealized gains and losses. Management has concluded that treating the mortgage-dollar-roll arrangements entered into by the fund as purchases and sales continues to be appropriate. E. Repurchase Agreements: The fund invests in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. F. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 2,394,790 — Asset-Backed/Commercial Mortgage-Backed Securities — 637,982 — Corporate Bonds — 11,028,627 — Sovereign Bonds — 490,896 — Taxable Municipal Bonds — 922,016 — Common Stocks 8,897,441 650,489 — Temporary Cash Investments — 670,800 — Futures Contracts—Liabilities 1 (1,153) — — Wellesley Income Fund Swap Contracts—Assets — 97 — Total 8,896,288 16,795,697 — 1 Represents variation margin on the last day of the reporting period. G. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). ($000) Number of Aggregate Unrealized Long (Short) Settlement Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 10-Year U.S. Treasury Note March 2012 (4,101) (537,744) (6,129) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. H. Swap Contracts: The fund may invest in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund has sold credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less Wellesley Income Fund than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk for all types of swaps is that a counterparty will default on its obligation to pay net amounts due to the fund. The fund's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments . Credit Default Swaps Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (%) ($000) Credit Protection Sold/Moody’s Rating Caterpillar Fin Services Corp./A2 3/20/17 GSI 4,705 198 1.000 38 Caterpillar Fin Services Corp./A2 3/20/17 GSI 5,040 185 1.000 14 Caterpillar Fin Services Corp./A2 3/20/17 BOANA 4,130 158 1.000 19 Caterpillar Fin Services Corp./A2 3/20/17 BOANA 5,885 225 1.000 26 97 1 BOANA—Bank of America NA. GSI—Goldman Sachs International. I. At December 31, 2011, the cost of investment securities for tax purposes was $22,740,645,000. Net unrealized appreciation of investment securities for tax purposes was $2,952,396,000, consisting of unrealized gains of $3,175,950,000 on securities that had risen in value since their purchase and $223,554,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD WELLESLEY INCOME FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 21, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD WELLESLEY INCOME FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 21, 2012 VANGUARD WELLESLEY INCOME FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: February 21, 2012 *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on November 28, 2011, see File Number 33-23444, Incorporated by Reference.
